No. 04-97-00443-CR

Hector Javier FLORES,
Appellant

v.

The STATE of Texas,
Appellee

From the 290th Judicial District Court, Bexar County, Texas
Trial Court No. 96-CR-3181W
Honorable Sharon MacRae, Judge Presiding

Opinion by:	Sarah B. Duncan, Justice


Sitting:	Tom Rickhoff, Justice

		Sarah B. Duncan, Justice

		Karen Angelini, Justice


Delivered and Filed:	February 17, 1999


AFFIRMED

	Hector Javier Flores appeals the trial court's judgment revoking his probation, asserting that
his plea of "true" was involuntary because he was not admonished. We disagree and affirm the trial
court's judgment.

	Flores was charged with possession of a prohibited firearm. In accordance with a plea
bargain, Flores pleaded guilty and was placed on community supervision for six years. After Flores
failed to meet with his Supervision Officer, the State filed a motion to revoke probation. Flores
pleaded "true" to violating condition five of his probation by not reporting to his Supervising
Officer.  The trial court granted the State's motion and sentenced Flores to six years imprisonment
and a $1,000 fine. Flores now appeals on the sole ground that the trial court erred in failing to
admonish him before the entry of his plea of "true" in accordance with the requirements of article
26.13 of the Texas Code of Criminal Procedure.

	We review a trial court's judgment in a revocation of probation proceeding under the abuse
of discretion standard. Lloyd v. State, 574 S.W.2d 159, 160 (Tex. Crim. App. [Panel Op.] 1978). The
admonishment requirements of article 26.13(a) do not apply in a revocation of probation proceeding.
See Harris v. State, 505 S.W.2d 576, 578 (Tex. Crim. App. 1974); Lanum v. State, 952 S.W.2d 36,
39 (Tex. App.--San Antonio 1997, no pet.). Therefore the trial court did not err in failing to
admonish Flores before he pleaded "true." We overrule Flores' sole point of error and affirm the
judgment of the trial court.

							Sarah B. Duncan, Justice

DO NOT PUBLISH


Return to
4th Court of Appeals Opinions